
	

113 S2275 IS: Transit-Oriented Development Infrastructure Financing Act
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2275IN THE SENATE OF THE UNITED STATESMay 1, 2014Mr. Schatz (for himself, Mr. Markey, Mrs. Gillibrand, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo expand project eligibility to certain public infrastructure projects under chapter 6 of title
			 23, United States Code.
	1.Short titleThis Act may be cited as the Transit-Oriented Development Infrastructure Financing Act.
		2.Infrastructure finance
			(a)In generalSection 601(a)(12) of title 23, United States Code, is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(E)a project to improve or construct public infrastructure that is located within walking distance of
			 and accessible to a fixed guideway transit facility, passenger rail
			 station, intercity bus station,  or intermodal facility, including
			 transportation, public utility, and capital projects described in section
			 5302(3)(G)(v) of title 49, and related infrastructure..(b)Eligible project costsSection 602(a)(5)(B) of title 23, United States Code, is amended—(1)by striking (B) Intelligent transportation system projects.—In the case and inserting the following:(B)Exceptions(i)Intelligent transportation systemsIn the case; and(2)by adding at the end the following:(ii)Transit-oriented development projectsIn the case of a project described in section 601(a)(12)(E), eligible project costs shall be
			 reasonably anticipated to be equal to or exceed $10,000,000..
				
